DETAILED ACTION
This Office action is in response to the amendment filed on May 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 128-140 is withdrawn in view of the new amendment of claim 128 (which makes the scope of the claim broader) and the newly discovered reference(s) to Hawley (U.S. Pub. No. 2013/0154491 A1) in combination with Giuliano (U.S. Pub. No. 2013/0229841 A1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 128-132, 134-135 and 137-140 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (U.S. Pub. No. 2013/0229841 A1) in view of Hawley (U.S. Pub. No. 2013/0154491 A1).

In re claim 128, Giuliano discloses an apparatus (Figs. 25-27) having an input port (input terminals) and an output port (output terminals), the apparatus comprising: a controller to generate one or more control signals; and a switching network (13A) to include at least a first group of switches and a second group of switches interconnected with a plurality of capacitors to implement one or more switching patterns via one or more switch configurations based (Para. 0056-0073), at least in part, on the one or more control signals (Para. 0056-0073), the one or more switching patterns to be implemented to transition the switching network between at least two states to facilitate an adiabatic charge transfer within the switching network (Para. 0056-0073), wherein the apparatus to include a power path to couple the input port and the output port (Para. 0056-0073), and wherein the switching network to be arranged in an electrical configuration with a regulator network (16A) to provide power to a load (18A), the electrical configuration to include a first inductor to be disposed on the power path to cooperate with the switching network so as to draw a relatively constant current from the switching network (Para. 0056-0073). 
Giuliano fails to disclose to provide power a plurality of series- connected LEDs.
Hawley teaches (Fig. 2) a circuit (200) configured to provide power a plurality of series- connected LEDs (LED module 204, Para. 0034-0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giuliano to provide power a plurality of series- connected LEDs, as disclosed in Hawley to improve overall system efficacy and suppress power consumption of a dimmable light emitting diode (hereinafter, "LED") illumination system (Para. 0002).

In re claim 129, Giuliano discloses (Figs. 25-27) wherein the regulating network comprises at least one of the following: a buck converter; a boost converter; a buck-boost converter; a four-terminal non-inverting buck-boost converter; a multi-tap boost converter; a dual-inductor buck converter; or any combination thereof (Para. 0064).

In re claim 130, Giuliano discloses (Figs. 25-27) wherein the switching network comprises a cascade multiplier (Para. 0089-0095).

In re claim 131, Giuliano discloses (Figs. 25-27) wherein the cascade multiplier comprises an asymmetric step-up full-wave cascade multiplier (Para. 0089-0095).

In re claim 132, Giuliano discloses (Figs. 25-27) wherein the cascade multiplier comprises a reconfigurable dual-phase asymmetric step-up cascade multiplier (Para. 0089-0095).

In re claim 134, Giuliano discloses (Figs. 25-27) wherein the particular state of the at least two states to correspond to a particular switch configuration of the one or more switch configurations (Para. 0056-0073).

In re claim 135, Giuliano fails to disclose wherein the power to the series-connected LEDs to be provided via the output port.
Hawley teaches (Fig. 2) a circuit (200) wherein the power to the series-connected LEDs (LED module 204) to be provided via the output port (the output terminals provide power to the LED module 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giuliano wherein wherein the power to the series-connected LEDs to be provided via the output port, as disclosed in Hawley to improve overall system efficacy and suppress power consumption of a dimmable light emitting diode (hereinafter, "LED") illumination system (Para. 0002).

In re claim 137, Giuliano discloses (Figs. 25-27) wherein the switching network to include one or more selection switches controllable via the one or more control signals to facilitate outputting a voltage to be a fraction of an output voltage (Para. 0056-0073).

In re claim 138, Giuliano discloses (Figs. 25-27) wherein the switching network to include one or more DC capacitors to store charge from the regulating network during a dead time interval to be implemented via the controller (Para. 0056-0073).

In re claim 139, Giuliano discloses (Figs. 25-27) wherein the plurality of capacitors to include two or more pump capacitors to be arranged in series (Para. 0056-0073).

In re claim 140, Giuliano discloses (Figs. 25-27) wherein the one or more control signals to be generated based, at least in part, on a voltage to be provided by the switching network (Para. 0056-0073).

Claims 141-142, 146-148 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (U.S. Pub. No. 2013/0229841 A1) in view of Hawley (U.S. Pub. No. 2013/0154491 A1), and further in view of Schultz et al. (U.S. Pat. No. 6,362,986 B1).

In re claim 141, Giuliano discloses (Figs. 4-5) a power converter (100) comprising: a set of capacitors (20, 22) to be interconnected via a plurality of switches (24, 26) to form a switched capacitor arrangement (200) coupled to a voltage source (102), the plurality of switches to transition between a first and a second switch configurations, the first and the second switch configurations to comprise a full operating cycle of the switched capacitor arrangement (Para. 0069-0073); and a regulating network (300A and 300B) to receive a first voltage from the switched capacitor arrangement and to generate a regulated voltage (Para. 0014 and 0069-0073), wherein, during operation of the power converter, the first switch configuration to form a first switched capacitor network and the second switch configuration to form a second switch capacitor network (Para. 0014 and 0069-0073), and wherein the switched capacitor arrangement to facilitate a voltage transformation between a first node and a second node of the switched capacitor arrangement (Para. 0014 and 0069-0073).
Giuliano fails to disclose to provide power a plurality of series- connected LEDs; and a current sink electrically coupled in series with the plurality of series-connected LEDs, the current sink to control a current flowing through the plurality of series- connected LEDs.
Hawley teaches (Fig. 2) a circuit (200) configured to provide power a plurality of series- connected LEDs (LED module 204); and a current sink (current sink 206) electrically coupled in series with the plurality of series-connected LEDs (current sink 206 is connected in series to the LED module 204), the current sink to control a current flowing through the plurality of series- connected LEDs (Para. 0034-0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giuliano to provide power a plurality of series- connected LEDs; and a current sink electrically coupled in series with the plurality of series-connected LEDs, the current sink to control a current flowing through the plurality of series- connected LEDs, as disclosed in Hawley to improve overall system efficacy and suppress power consumption of a dimmable light emitting diode (hereinafter, "LED") illumination system (Para. 0002).
Giuliano fails to disclose wherein the regulating network comprises coupled inductors that share a magnetic core.
Schultz teaches a converter circuit (Fig. 1), wherein the regulating network (10) comprises coupled inductors (14A, 14B) that share a magnetic core (16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Giuliano wherein the regulating network comprises coupled inductors that share a magnetic core, as disclosed in Schultz to provide ripple cancellation in the windings and in the switches of the converter circuit (Col. 2, lines 38-63).

In re claim 142, Giuliano discloses wherein the switched capacitor arrangement comprises one or more selection switches to be controllable to switch between a first and a second configuration so as to generate corresponding first and second offset voltages based, at least in part, on an input voltage from the voltage source (Para. 0014 and 0069-0073).

In re claim 146, Giuliano discloses wherein the switched capacitor arrangement comprises a two-phase step-down switched capacitor arrangement (Fig. 15, Para. 0089-0095) and the regulating network comprises a step-down network (Para. 0064 and 0105).

In re claim 147, Giuliano discloses wherein the switched capacitor arrangement comprises a full wave cascade multiplier. (Fig. 15, Para. 0089-0095).

In re claim 148, Giuliano discloses wherein the regulating network is configured to facilitate an adiabatic charge transfer between two or more capacitors of the set of capacitors (Para. 0060).

Claims 143-144 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (U.S. Pub. No. 2013/0229841 A1) in view of Hawley (U.S. Pub. No. 2013/0154491 A1), in view of Schultz et al. (U.S. Pat. No. 6,362,986 B1), and further in view of Parsley (U.S. Pat. No. 4, 713, 742).

In re claim 143, the combination of Giuliano and Hawley (as explained above discloses wherein said regulating network provides current to the plurality of series-connected LEDs (See rejection of claim 128 as explained above).
The combination of Giuliano and Hawley fails to disclose wherein said regulating network comprises a first and a second inductors.
Parsley teaches a dual-inductor buck switching converter (Fig. 3), wherein said regulating network (20) comprises first and second inductors (inductors 22 and 32) that supplies current to a load (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulating network of Giuliano to use a regulating network comprises first and second inductors that supplies current to a load as disclosed in Parsley to provide an output current to the load which has a greatly reduced ripple and a more constant output current (Abstract).

In re claim 144, Giuliano fails to disclose wherein said regulating network is to be implemented via a dual-inductor buck converter.
Parsley teaches wherein said regulating network is to be implemented via a dual-inductor buck converter (Fig. 3, 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulating network of Giuliano to use a dual-inductor buck converter as disclosed in Parsley to provide an output current to the load which has a greatly reduced ripple and a more constant output current (Abstract).

Allowable Subject Matter
Claims 133 and 136 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 133, the prior art of record fails to disclose or suggest “wherein the adiabatic charge transfer within the switching network to be facilitated via a second inductor coupled to the input port” in combination with all other claim limitations.

Regarding to claim 136, the prior art of record fails to disclose or suggest “the electrical configuration to further include a third inductor to be disposed on the power path to cooperate with the switching network so as to draw a relatively constant current from the switching network, wherein the first and the third inductors are to be positively coupled to each other or to be negatively coupled to each other” in combination with all other claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAFAEL O DE LEON DOMENECH/             Primary Examiner, Art Unit 2838